                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


                                                Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.:          CR 18-4175 WJ                      Date: November 5, 2019

Parties: USA v. Janes Carey

Courtroom Clerk: R. Garcia                   Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Telephonic Status/Scheduling Conference

Place of Court: Albuquerque

Total time in Court: 18 minutes

Evidentiary Hearing: No


Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):
 Sarah Mease                                            Joe Romero




Proceedings:

9:16    Court in telephonic session; counsel enter appearances; Defendant not present.

        The Court inquires if Mr. Romero will be asking for recusal.

        Mr. Romero advises he will be asking this Court to recuse itself on behalf of his client’s request.

        The Court inquires about the Government’s position.

        Ms. Mease advises the Government takes no position; notes she has filed a Notice of Potential Conflict re

        some of the case law; leaves it to the discretion of the Court.

        The Court discusses come case law re the subject; notes recusal surfaced after sentencing; therefore, the

        court entered the Judgment; notes the Marshals try to get Defendants designated and get them out of the

        District, and that may happen soon; inquires if the Defendant is in solitary confinement.

        Mr. Romero advises has met with his client and will meet with him again; notes his client is in isolation, or
lockdown.

Ms. Mesas advises the Defendant has been moved out of solitary within the last day or two.

Mr. Romero notes that news to him based on his prior conversation and meeting with his client; notes he is

new to the case; notes the only reason his client is still here is because there is an outstanding restitution

issue which his client contests; also, advises his client denies creating any issue and denies threatening

anyone; notes the issue re a threat has been transferred out of district; will be meeting with his client again

on Friday and will determine if he is willing to waive his appearance on the issue of restitution and then

there will be no reason to hold him here in NM; notes the only reason his client requested recusal was

because of his concerns that the alleged threat may affect your decision re restitution.

The Court appreciates that; notes the Defendant has right to contest the amount, but not the applicability of

the Mandatory Restitution Act; Mr. Romero understands and will advise his client.

The Court anticipate the Marshal moving the Defendant sooner rather than later and not a situation where

they will wait 90 or 120 days; given the charges of conviction, it would be in the Defendant best interest to

not remain in a local contract facility, but to begin serving his sentence in a BOP facility; inquires if the

Defendant has the right to be present at a restitution hearing.

Ms. Mease believes he does and that it’s part of the sentencing.

The Court notes another option is for Defendant to be present by phone or video conference.

Mr. Romero will discuss those option with his client; but, agrees with Ms. Mease about his client being

present; notes another option would for his client to be transported to BOP and then brought back.

The Court notes that’s a huge expenditure of resources; notes since it appears the parties agree that the

Defendant has a right to be present, the Court will ask Mr. Romero to determine if his client wishes to be

present, in which case, the Court will alert the Marshal to keep his client in the District until restitution is

resolved.

Ms. Mease notes the Government was granted a 90 day extension to brief the restitution issue, but does not

believe it will take that long and believe she will have something file by the end of the month.

The Court will alert the Marshal the Defendant has a right to be present and if they want to get him out of

the District, they may have to bring him back unless he waives his right to be present; directs Mr. Romero

to speak to his client to determine what he wants to do and file a sealed pleading indicating his client
       wishes to be present, or he waives his presence and will do it by phone or video conference; Mr. Romero

       will do so.

       The Court notes we’ll take from there; in the mean-time the Court asks Mr. Romero to file any recusal

       request under seal so as to make a record; notes that, if the Court’s recuses, the restitution issue will

       probably go out of District; notes that if Government gets its request for restitution in within 90 days, it

       does not mean it has to be heard within 90 days; notes, given the nature of the case, the mandatory

       restitution and lengthy sentence imposed, parties will stipulate to a restitution amount.

       Ms. Mease notes for the benefit of Mr. Romero, that she has often stipulated to restitution and sometimes

       had situations where Defendant has given their attorney authority to agree to restitution up to a certain

       amount and then waives their appearance; advises she does not anticipate an enormous request; will cover

       counseling and like related expenses; advises restitution will only reflect conduct in this case and will not

       be increased due to any alleged conduct.

       The Court asks if the alleged conduct was given to another U.S. Attorney’s office?

       Ms. Mease advises the District of Colorado will be handling it now.

       The Court asks Mr. Romero to advise his client the matter has been sent out of the District; Mr. Romero

       will do so; notes that, as far as the restitution amount Ms. Mease will be requesting, her office is not

       involved in the allegations that have surfaced; anything else from counsel?

       Nothing from Mr. Romero.

       Noting from Ms. Mease.

       The Court, again, asks Mr. Romero if he can determine whether his client wishes to be present so it can

       notify the Marshal to hold off on transport; asks Mr. Romero to advise his client that, if the Court recuses,

       there is a process involved in the Circuit designating an out of district judge and that Judge will have to fit a

       this matter into their schedule and that may mean his client will remain in this District for long while.

9:34   Court in recess.
